United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shaker Heights, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-993
Issued: September 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated June 21, 2007 and January 18, 2008 that denied her
claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
impairment caused by her accepted employment injuries that would entitle her to a schedule
award.
FACTUAL HISTORY
On June 19, 2002 appellant, then a 44-year-old letter carrier, slipped and fell on steps
while delivering mail. She began working modified duty. On October 7, 2002 the Office
accepted that appellant sustained right forearm abrasions and contusions, a strain of the right
upper arm, and a contusion of the right chest wall. On July 11, 2003 appellant filed a schedule

award claim. The Office referred her to Dr. Timothy J. Nice, a Board-certified orthopedic
surgeon, for a second opinion evaluation. In reports dated October 16, 2003 and April 2 and
June 25, 2004, Dr. Nice advised that, while appellant’s right upper extremity symptoms had
resolved with no impairment, she continued to have complaints regarding the right ribs and
recommended a bone scan. He reported the bone scan results with positive findings on the left,
and concluded that maximum medical improvement had not been reached. On August 5, 2004
the Office accepted abrasions of the right elbow and wrist, right shoulder strain, and right hip and
thigh contusion. It informed appellant that, as she had not reached maximum medical
improvement, she was not eligible for a schedule award. On November 1, 2004 the Office also
accepted neuralgia of the right chest wall.
Appellant filed a schedule award claim on August 30, 2005. On October 25, 2005 the
Office referred her to Dr. Sheldon Kaffen, Board-certified in orthopedic surgery, for a second
opinion evaluation. In a November 14, 2005 work capacity evaluation, Dr. Kaffen advised that
appellant could return to full duty with no restrictions in two weeks.1 In a November 21, 2005
report, he noted the history of injury, a review of the medical record, and appellant’s report that
she no longer had right upper extremity pain but continued to have lower rib pain. Examination
of the right upper extremity was unremarkable with full range of motion. Examination of the
right rib cage demonstrated slight tenderness over the lower ribs. Dr. Kaffen opined that
appellant no longer had residuals of the June 19, 2002 employment injury, finding only
subjective tenderness of the right chest wall. He concluded that no further medical treatment was
needed.
By letter dated December 22, 2005, the Office asked that Dr. Jeff Kirschman, an
attending physician Board-certified in family and occupational medicine, review Dr. Kaffen’s
report.2 On March 8, 2006 Dr. Kirschman responded that he had returned appellant to full duty
and that beginning April 17, 2006 she could work overtime.
Appellant submitted a May 25, 2006 report in which Dr. Timothy Morley, an osteopath,
noted the history of injury and appellant’s complaint of right shoulder pain. Dr. Morley advised
that appellant had restricted range of motion on the right of the shoulder, elbow and wrist. He
concluded that, in accordance with the fifth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),3 she had a 17 percent
right upper extremity impairment. In a July 13, 2006 report, Dr. Lutul D. Farrow, an Office
medical adviser agreed with Dr. Morley that appellant had a 17 percent impairment of the right
upper extremity. On October 24, 2006 Dr. Morley reported that appellant had work-related
residuals.
The Office determined that a conflict in medical evidence arose between the opinions of
Dr. Kaffen, who found no impairment or employment-related residuals, and Dr. Morley who
1

At that time appellant was working modified duty, carrying mail only four hours daily.

2

Appellant submitted numerous form reports from Dr. Kirschman who described findings and treatment
recommendations. Dr. Kirschman, however, did not provide medical evidence that could be extrapolated for an
impairment rating.
3

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

advised that appellant had a 17 percent impairment of the right upper extremity. On April 16,
2007 the Office referred appellant to Dr. Kenneth W. Chapman, a Board-certified orthopedic
surgeon, for an impartial evaluation. In a May 3, 2007 report, Dr. Chapman noted the history of
injury, his review of the medical record and statement of accepted facts. He stated that appellant
reported that she had no problems whatsoever with her right upper extremity but continued to
have tenderness over the right chest wall. Dr. Chapman advised that on physical examination his
findings were similar to those of Dr. Kaffen, finding no limitation of motion or pain in the right
shoulder, elbow, wrist or hand. He stated that appellant had no residuals of her work injury with
only minimal subjective tenderness beneath the costal margin on the right but nothing objective
to document this. Dr. Chapman concluded that maximum medical improvement was reached in
2004, that she had no impairment, and that no further medical treatment was warranted. In an
attached work capacity evaluation, he advised that appellant could work eight hours a day
without restrictions. In a June 10, 2007 report, Dr. Jason David Eubanks, an Office medical
adviser, agreed that appellant had no permanent impairment related to her accepted conditions.
By decision dated June 21, 2007, the Office found that, based on the opinion of
Dr. Chapman, appellant was not entitled to a schedule award.
Appellant, through her attorney, requested a hearing that was held on October 29, 2007.
At the hearing, counsel contended that the Office exceeded its authority in finding a conflict in
medical evidence and should have accepted Dr. Morley’s impairment rating as reviewed by
Dr. Farrow.
In a January 18, 2008 decision, an Office hearing representative found that a conflict in
medical evidence arose between Dr. Kaffen and Dr. Morley and appellant was properly referred
to Dr. Chapman. The June 21, 2007 decision was affirmed.
LEGAL PRECEDENT
Pursuant to section 8107 of the Federal Employees’ Compensation Act4 and section
10.404 of the implementing federal regulation,5 schedule awards are payable for permanent
impairment of specified body members, functions or organs. The Act, however, does not specify
the manner in which the percentage of impairment shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides6 has been adopted by the Office, and the Board has concurred
in such adoption, as an appropriate standard for evaluating schedule losses.7

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

A.M.A., Guides, supra note 3.

7

See Joseph Lawrence, Jr., supra note 3; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).

3

It is well established that the period covered by the schedule award commences on the
date that the employee reaches maximum medical improvement from the residuals of the
accepted employment injury. The Board has explained that maximum medical improvement
means that the physical condition of the injured member of the body has stabilized and will not
improve further. The determination of whether maximum medical improvement has been
reached is based on the probative medical evidence of record, and is usually considered to the
date of the evaluation by the attending physician which is accepted as definitive by the Office.8
No schedule award is payable for permanent loss of, or loss of use of, anatomical members or
functions or organs of the body not specified in the Act or in the implementing regulation.9
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.11
ANALYSIS
The Board finds that appellant has not established that she sustained permanent
impairment due to her accepted conditions. Appellant contended that the Office exceeded its
authority in finding a conflict in medical evidence after an Office medical adviser agreed with
Dr. Morley’s assessment that appellant had a 17 percent right upper extremity impairment. The
Board notes that the Act provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.12 In this case, both Dr. Kaffen and Dr. Morley
provided findings following physical examination and reached differing opinions. The Board
finds that the Office did not abuse its discretion in finding a conflict in their medical opinions or
in referring appellant to Dr. Chapman for an impartial evaluation.13
The Board also notes that no schedule award is payable for a member, function or organ
of the body not specified in the Act or Office regulations.14 Neither the Act nor implementing
regulations specify the ribs as being members of the body for which a schedule award may be
payable.15 Appellant is not entitled to a schedule award for her rib injury. Regarding her right
8

Mark A. Holloway, 55 ECAB 321 (2004).

9

5 U.S.C. § 8107 et seq.; 20 C.F.R. § 10.404; Anna V. Burke, 57 ECAB 521 (2006).

10

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

11

Manuel Gill, 52 ECAB 282 (2001).

12

5 U.S.C. § 8123(a).

13

Id.; see C.N., 57 ECAB 730 (2006); see also 20 C.F.R. § 10.321.

14

Supra note 10.

15

See Terry E. Mills, 47 ECAB 309 (1996).

4

shoulder, in a comprehensive report, Dr. Chapman advised that she reported that she had no
problems with her right upper extremity. On physical examination of the right upper extremity,
he found no positive physical findings and recorded a normal range of motion of the shoulder,
elbow, wrist and hand. Dr. Chapman concluded that appellant had no employment-related
residuals and could work eight hours a day without restrictions.
Dr. Chapman provided examination findings and rationale for his opinions and
conclusions. The Board finds that his report is entitled to the special weight accorded an
impartial examiner and constitutes the weight of the medical evidence.16 Appellant therefore did
not establish that she sustained permanent impairment to a scheduled member related to her
accepted injury.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she is
entitled to a schedule award for her accepted conditions.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 18, 2008 be affirmed.
Issued: September 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

See Sharyn D. Bannick, 54 ECAB 537 (2003).

5

